Citation Nr: 0705165	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-15 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
fracture of the right (major) carpal navicular.  

2.	Entitlement to an evaluation in excess of 20 percent for 
post operative right knee disorder.  

3.	Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) before April 25, 2005.  

4.	Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder after April 24, 2005.  (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1964 to May 1972.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio in which the RO granted service 
connection and assigned a 30 percent evaluation for PTSD, 
increased the veteran's service-connected right knee disorder 
to 20 percent disabling, and continued a 10 percent 
evaluation for the veteran's right wrist disorder.    

This matter has been remanded twice previously, in February 
2001 and March 2005, for further evidentiary development.   


FINDINGS OF FACT

1.	The veteran's service-connected right wrist disorder is 
not productive of ankylosis, or pain which limits motion.    

2.	The veteran's right knee is stable and has substantial 
range of motion, but has arthritis and has demonstrated 
tenderness, small effusion, crepitus, grinding, clicking, and 
some guarding.  

3.	Prior to January 26, 2000, the medical evidence of record 
indicated that the veteran's PTSD resulted in moderate and 
occasional occupational and social impairment.  

4.	Beginning on January 26, 2000, the medical evidence of 
record indicated that the veteran's PTSD resulted in 
substantial occupational and social impairment with 
deficiencies in most areas of daily living.  


CONCLUSIONS OF LAW

1.	The criteria for a disability evaluation in excess of 10 
percent, for the veteran's service-connected right wrist 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215 (2006).

2.	The criteria for a disability evaluation in excess of 20 
percent, for the veteran's service-connected right knee 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-
5263 (2006).    

3.	The criteria for a rating in excess of 50 percent for PTSD 
had not been met or approximated prior to January 26, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

4.	The criteria for a 70 percent evaluation for PTSD have 
been approximated beginning January 26, 2000.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

5.	The criteria for an evaluation in excess of 70 percent 
after January 25, 2000 for PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for several 
disorders.  In the interest of clarity, the Board will 
initially discuss whether his claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2005 and August 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the veteran of the elements comprising his claims and the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
March 2005 letter requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeals which VA should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his 
claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the March 2005 
letter advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claims.  Id.  

The Board notes a deficiency with VCAA notification, however.  
VA properly notified the veteran after the initial 
adjudication of his claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  The veteran cannot incur 
prejudice from the late notice because VA, in accordance with 
Mayfield, readjudicated the veteran's claims in an August 
2006 Supplemental Statement of the Case following proper 
notice.  See Mayfield, 444 F.3d 1328.  As such, the veteran 
has not been negatively affected by the late notice here.  In 
sum, the Board finds that VA satisfied VCAA notification 
requirements in this matter.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations and medical opinions for his 
claims.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.



II. The Merits of the Claims for Increased Ratings

The veteran claims increased ratings are due for his service-
connected wrist and knee disorders, and his service-connected 
PTSD.  After a thorough review of the competent medical 
evidence of record, the Board disagrees with his claims for 
increase for the knee and wrist disorders, but agrees with 
claim for increase for his PTSD.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).  See also Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

The Board will address separately below each of the veteran's 
increased rating claims.  

	Right Carpal Navicular Fracture  

In May 1972, the veteran claimed service connection for a 
fracture of his right carpal navicular.  In an October 1972 
rating decision, the RO granted service connection for this 
disorder at 10 percent disabling.  The veteran did not appeal 
this decision.  But in December 1998 the veteran filed a 
claim with VA contending that a higher evaluation was due for 
his disorder.  In the May 1999 rating decision currently on 
appeal, the RO denied the veteran's claim.  

Wrist disorders are addressed under Diagnostic Codes 5214 and 
5215 of 38 C.F.R. § 4.71a where evaluations of 10, 20, 30, 
40, and 50 percent are authorized.  Diagnostic Code [DC] 5215 
only authorizes a 10 percent evaluation for limitation of 
motion in either wrist of 15 degrees dorsiflexion, or of 
palmar flexion in line with the forearm.  Under DC 5214, 
evaluations of 20 through 50 percent are authorized for 
ankylosis of the wrist.  Ankylosis is the "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).   

The Board also notes the relevance of DC 5010 of 38 C.F.R. § 
4.71a here.  Private and VA medical evidence demonstrates 
that the veteran has arthritis in his right wrist.  As such, 
the RO rated the veteran under DC 5010 also.  Under this 
provision, traumatic arthritis (established by X-ray 
findings) is rated under DC 5003 on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joints involved.  When there is some limitation of 
motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2006).  

The RO has assigned the veteran a 10 percent evaluation under 
DC 5010-5215 because, though the medical evidence shows 
arthritis in the right wrist, the medical evidence does not 
establish compensable limitation of motion under DC 5215, and 
does not establish the presence of ankylosis in the right 
wrist under DC 5214.  The Board agrees with these findings, 
and the RO's decision.  

The medical evidence of record since the veteran's December 
1998 increased rating claim consists of private and VA 
medical treatment records, a private medical report dated in 
January 1999, a February 1999 VA compensation examination 
report with x-ray results, a private medical report dated in 
February 2000, medical records dated through 1999 and 2000 
related to the veteran's claims for social security benefits 
and disability benefits with the state of Ohio, an August 
2002 VA compensation examination report with x-ray results, 
and an April 2005 VA compensation examination report.  

This evidence shows the veteran to be without ankylosis, and 
with arthritis and limitation of motion.  And, as detailed in 
the most-recent medical evidence (the April 2005 VA 
compensation examination report which is based on a review of 
the claims file), the limitation of motion is not 
compensable.  The April 2005 VA report indicates limited 
dorsiflexion to 40 degrees and limited palmar flexion to 40 
degrees, not the requisite limitation of motion under DC 
5215, which requires dorsiflexion limited to 15 degrees, and 
palmar flexion limited in line with the forearm.  See 
Francisco, supra.

As such, the Board finds the currently assigned 10 percent 
evaluation for the veteran's arthritis under DC 5010 
appropriate here.    

        Right Knee Disorder

In March 1988, the veteran claimed service connection for a 
right knee disorder.  In an October 1988 rating decision, the 
RO granted service connection for this disorder at 10 percent 
disabling.  The veteran did not appeal this decision.  But in 
December 1998 the veteran filed a claim with VA contending 
that a higher evaluation was due for his disorder.  In the 
October 1999 rating decision currently on appeal, the RO 
increased the disability evaluation to 20 percent.    

Disabilities of the knee are rated under 38 C.F.R. § 4.71 
(2006).  Service connection is currently in effect for the 
veteran's right knee disability under DCs 5299-5258.  
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27 (2006).  In 
this matter, the RO has found DC 5258, which addresses 
dislocated cartilage in the knee, as most analogous to the 
veteran's disorder.  In addressing the veteran's claim, the 
Board will review other DCs addressing knee disorders as 
well.  See 38 C.F.R. § 4.71, DCs 5256-5263.  And the Board 
will limit its analysis to those provisions which would 
provide for a rating in excess of the 20 percent evaluation 
already recognized here.  

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5259 addresses the 
surgical removal of semilunar cartilage.  Diagnostic Codes 
5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  Diagnostic Code 5263 addresses genu recurvatum.  
And, as the evidence suggests the veteran has arthritis in 
his right knee, the Board will address DCs 5003 and 5010 as 
well.  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here under any of 
these diagnostic codes.  The relevant medical evidence of 
record since the veteran's December 1998 claim for increase 
consists of several reports, both private and VA.    

A January 1999 private examiner noted in the right knee a 
small effusion, tenderness, slight patellofemoral grind, 
clicking, possible lateral meniscal tear, degenerative 
arthritis, and range of motion from 0 to 100 degrees.  A 
February 2000 private examiner noted significant crepitus, 
mild swelling, tenderness, possible ACL partial rupture, and 
range of motion between 5 and 95 degrees.  A February 2000 
medical examination report rendered pursuant to the veteran's 
disability claim with the state of Ohio found range of motion 
between 0 and 140 degrees.  An August 2002 VA compensation 
examination report noted the right knee to be stable and 
without effusion, with range of motion from 0 to 120 degrees.  
And an April 2005 VA compensation examination report notes 
arthritis, some crepitation which is moderately to mildly 
severe at the extremes, noted some guarding, but also noted 
no ankylosis, effusion, or redness, noted the knee to be 
stable and with negative McMurray's, and noted range of 
motion from 0 to 130 degrees.  The Board notes that these 
reports reflect the veteran's complaints of pain, stiffness, 
fatigability, and occasional locking and giving way, and of 
his claim to occasional use of an assistive device.    

The Board recognizes that this evidence demonstrates that the 
veteran experiences a disability in his right knee.  But the 
Board finds an increased rating unwarranted under DCs 5256 to 
5263, and DCs 5003-5010, based on the objective medical 
evidence in these reports and records.  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
subluxation or lateral instability.  Here, there is no 
evidence of either.  Under DC 5258, which the veteran is 
already rated under by analogy, the maximum rating is 20 
percent.  So this DC cannot provide the basis for an increase 
here.  

Under DC 5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  Under DC 
5260, an increase beyond 20 percent is authorized with 
flexion limited to 15 degrees.  The evidence shows that the 
veteran's range of motion consistently has been shown at 95 
degrees flexion and beyond.  Under DC 5261, extension limited 
to 20 degrees or higher warrants a rating in excess of 20 
percent.  But here, the evidence shows the veteran's 
extension to be consistently measured at 0 degrees, with one 
finding of 5 degrees extension in the February 2000 private 
medical report.  

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  But here, there are no 
findings of such impairment.  An increase is not warranted 
under DC 5263 as there has not been any findings of genu 
recurvatum here.   And an increase is not warranted under DCs 
5003 or 5010 because, as noted earlier in this decision, 
compensable evaluation of 10 percent is due under these codes 
only when compensable evaluation is not due under the joint-
specific codes at issue.  Here the veteran is rated 20 
percent - so 10 percent is not due under DCs 5003 or 5010.  
See 38 C.F.R. § 4.71, DCs 5003-5010.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

In sum, the medical evidence of record does not support the 
veteran's claim for an increased rating for his knee 
disorder.  

Finally, the Board has considered whether higher ratings are 
warranted for the veteran's service-connected wrist and knee 
disorders based on an extraschedular basis, or on the basis 
of functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran claims pain on motion for his wrist and knee 
disorders, and claims fatigability for his knee disorder as 
well.  In assigning the 10 and 20 percent evaluations for 
these disorders, respectively, the RO considered the 
veteran's claims of pain.  Nevertheless, the medical evidence 
does not support higher ratings based on functional loss due 
to pain, fatigability, incoordination, pain on movement, and 
weakness.  The Board finds that the already assigned 
evaluations address these limitations.  Moreover, the Board 
finds that these limitations do not interfere with the 
veteran's functioning.  As noted in the examinations of 
record, the veteran maintains substantial range of motion and 
use of his right upper and lower extremities and is capable 
of conducting normal everyday activities (April 2005 VA 
report).  

Nor does the evidence reflect that the veteran's disorders 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	PTSD

The veteran claimed service connection for PTSD in December 
1998.  In the May 1999 rating decision currently on appeal, 
the RO granted the veteran's claim and assigned a 30 percent 
evaluation.  In June 1999, the veteran filed a notice of 
disagreement with this rating, arguing that a higher 
evaluation was due here.  In a June 1999 Statement of the 
Case, the RO continued the veteran's 30 percent disability 
evaluation.  The veteran then timely appealed this decision 
to the Board.  

During the pendency of the appeal, the RO increased the 
veteran's disability evaluation on two occasions.  In a May 
2004 Supplemental Statement of the Case, the RO increased the 
veteran's disability evaluation to 50 percent, effective the 
date of claim in December 1998.  And in a rating decision 
dated in August 2006, the RO again increased the evaluation, 
assigning the veteran a 70 percent disability evaluation 
effective April 25, 2005.  

Despite the ratings increases, the veteran has continued to 
maintain that a higher initial rating is due here from the 
date of his claim in December 1998.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (where a claimant has filed a notice of 
disagreement as to a particular rating, assignment of a 
higher but less than maximum rating does not abrogate the 
pending appeal unless the appellant expresses a clear intent 
to do so).  

In part, the Board agrees with the veteran's claim.  Though 
the Board finds a 100 percent evaluation unwarranted here at 
any time during the appeal period, the criteria for an 
initial 70 percent disability evaluation are approximated 
here from January 26, 2000 (earlier than the effective date 
of April 25, 2005 for the 70 percent evaluation assigned by 
the RO).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim). 

The RO originally service connected the veteran for PTSD 
under DC 9411 of 38 C.F.R. § 4.130.  The medical evidence of 
record indicates (in private and VA compensation examination 
reports) that the veteran may also have a major depressive 
disorder, paranoia disorder, dysthymia, a panic disorder, an 
anxiety disorder, an intermittent explosive disorder, and 
perhaps even vascular dementia, and other organic disorders).  
As it is not clear whether these disorders relate to the 
veteran's service-connected PTSD, the Board will consider the 
symptomatology associated with these other disorders when 
considering whether an increased rating is due here.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).        

Under DC 9411, ratings of 0, 10, 30, 50, 70, and 100 percent 
may be assigned.  As the lowest assigned evaluation here is 
50 percent (effective from the December 1998 claim to April 
25, 2005), the Board will limit its analysis to whether a 
higher rating (i.e., 70 or 100 percent) would be appropriate 
here during the appeal period.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

In this matter, the Board finds that the 50 percent 
evaluation assigned from the initial effective date is 
warranted, and that, from January 26, 2000, a 70 percent 
evaluation is warranted based on evidence of the veteran's 
anger, cognitive deterioration, and of his social 
deficiencies.  38 C.F.R. § 4.130, DC 9411.  See Fenderson, 
supra.  Parenthetically, this decision will not affect 
previous VA decisions which assigned the veteran a 100 
percent evaluation from April 1, 1999 to August 1, 1999 for 
the veteran's inpatient PTSD treatment.  See 38 C.F.R. § 
4.29.     

Prior to January 26, 2000:

The relevant medical evidence of record dated prior to 
January 26, 2000 consists of VA treatment records and two VA 
examination reports.  This evidence shows the veteran to be 
angry and suspicious, and to have a tendency to isolate 
socially (the veteran retired in October 1997).  But the 
evidence also indicates that the veteran is coherent, 
logical, and only moderately impaired.    

An April 1999 VA examiner found the veteran tearful and 
unable to talk when recounting his experiences in Vietnam.  
The examiner noted the veteran's statements that he had 
experienced depression since leaving service, and has had 
difficulty falling asleep and staying asleep.  He stated that 
he experiences angry outbursts, has difficulty concentrating, 
has an exaggerated startle response, tends to isolate, has 
few friends, has recurrent thoughts about his experiences in 
Vietnam, experiences anniversary trauma, and hears voices 
reminding him of his experiences in Vietnam.  On examination, 
the examiner found the veteran to be depressed but without 
homicidal or suicidal ideations, or delusions or 
hallucinations.  The examiner found the veteran with an 
appropriate affect, fully oriented, with a fair memory, 
average intellectual functioning, and with a fairly good fund 
of knowledge.  He found the veteran with fair judgment and 
insight.  He found the veteran with a Global Assessment of 
Functioning (GAF) score of 50.  In closing, the examiner 
stated that the veteran was socially impaired by classic PTSD 
symptoms.    

In June 1999, a VA examiner summarized details regarding 
inpatient treatment the veteran received for PTSD.  This 
examiner noted the veteran's claims of intrusive thoughts, 
nightmares, social avoidance, feelings of detachment, 
restricted affect, physiological reactivity symptoms 
associated with anger, and memory and concentration problems.  
On examination, the examiner noted the veteran as well 
groomed and casually dressed in neat clothes.  He found the 
veteran cooperative and with good eye contact.  He found the 
veteran with restricted affect, with spontaneous speech and 
appropriate pacing, intonation, and volume.  He found 
psychomotor activity within normal limits.  He found the 
veteran organized, logical, goal-directed, and coherent.  He 
found no evidence of suicidal or homicidal ideations, or of 
delusions or hallucinations.  He found the veteran's judgment 
intact, with good insight.  He found the veteran fully 
oriented.  And he assigned the veteran a GAF score of 50.  
The examiner also noted that the veteran participated well 
during his inpatient treatment, and interacted well with 
others during his treatment.  Following his discharge from 
inpatient treatment, the veteran attended outpatient VA PTSD 
treatment.    

VA treatment records detailing the veteran's participation in 
inpatient and outpatient VA therapy - from January 1999 to 
January 2000 - detail symptomatology similar to that noted in 
the April and June 1999 VA examination reports.  

To find that a rating in excess of 50 percent is due prior to 
January 26, 2000, the Board must find that, at a minimum, the 
criteria noted for a 70 percent evaluation had been 
approximated.  The Board finds that, based on the medical 
evidence prior to that date, those criteria are not 
approximated here.  It is clear that the veteran had 
exhibited anger, had experienced depression, and had 
difficulty maintaining social contact beyond his immediate 
family relations.  But the evidence showed the veteran to be 
coherent and oriented, and mentally and emotional intact.  
See 38 C.F.R. § 4.130, DC 9411.  The Board therefore finds 
that the criteria for an evaluation in excess of 50 percent 
had not been approximated prior to January 26, 2000.    

From January 26, 2000:

From January 26, 2000, however, the Board finds a 70 percent 
rating appropriate.  The relevant medical evidence of record 
dated from that date consists of a private medical report 
dated on January 26, 2000, of VA examination reports, and of 
VA treatment records.  This evidence indicates that the 
veteran's mental status had significantly deteriorated by 
January 26, 2000.  

The private examination report is dated on January 26, 2000.  
The examiner noted the veteran's complaints of sleep 
disturbances, crying spells, homicidal ideations, feelings of 
worthlessness, poor energy, body shaking, fidgeting, pacing, 
excessive body sweats, hyperventilation, fear, apprehension, 
worry, obsessions, hallucinations such as hearing helicopters 
and fellow service member who had died in Vietnam, and social 
isolation beyond immediate family.  

On examination, the examiner found the veteran with no 
evidence of delusional thinking, no flight of ideas, found 
his speech relevant, found well-organized associations, and 
found the veteran oriented x3.  Though the examiner found the 
veteran with a poverty of speech, he found no perseverations.

Nevertheless, the examiner found the veteran impaired and 
dependent on his wife and daughter for caretaking.  The 
examiner noted that during the examination the veteran 
experienced an angry outburst based on his misinterpretation 
of the examiner's demeanor.  The examiner stated that the 
veteran calmed down after the examiner warned him that the 
police would be called.  Following the outburst, the examiner 
noted that the veteran walked through the hallways of the 
counseling center, talking to himself loudly and stating, 
"Well, I just have to calm down."  The examiner noted a 
suspected intermittent explosive disorder and paranoid 
personality disorder.  

The examiner found the veteran's speech to be pressured, 
loud, and circumstantial, with fragmentation of thought, and 
marginal coherence.  The examiner noted marginal eye contact, 
and noted retarded psycho-motor activity until his explosion, 
when he appeared highly agitated.  The examiner noted 
somatization and paranoid ideation.  He found the veteran 
oriented but nevertheless confused and lacking in awareness 
with marginal consciousness.  He noted a poor memory, 
manifested by the veteran's inability to recall the current 
and former US presidents.  The examiner noted poor judgment, 
citing the veteran's angry explosive behavior during the 
interview.  The examiner noted the veteran's marginal insight 
into his own psychiatric disorders.  The examiner noted that 
the veteran cycled quickly in his moods, and was therefore 
emotionally labile.  He noted the veteran's IQ as 77, with 
particular weaknesses in the verbal section of the IQ test.  
The examiner found this limitation perhaps related to organic 
problems.  He noted that the veteran was unable to understand 
and follow simple directions and often distorted questions.  
His concentration was intermittent and his pace was slow.  
The examiner doubted the veteran's ability to withstand 
pressures and stresses associated with date to day work 
activity.  In closing the examiner diagnosed the veteran with 
intermittent explosive disorder, PTSD, a personality disorder 
with paranoid and borderline features, social isolation, and 
a GAF score of 40 due to severe symptoms (GAF scores ranging 
between 31 and 40 reflect major impairment in such areas as 
social and family life, and occupation.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995)).  And the examiner 
commented that the veteran exhibited no tendency to 
exaggerate or minimize symptoms.  

The severity of the findings noted in the January 26, 2000 
private report was corroborated in a February 2000 VA 
examination report.  In that report, the examiner noted the 
veteran's complaints of sadness, depression, forgetfulness, 
and functional limitations requiring basic mental capacity.  
He noted the veteran's complaints of sleep disturbances, and 
intrusive thoughts.  The veteran stated that he was socially 
isolated

On examination, the examiner noted a demonstrated poor 
memory, an unkempt appearance, very poor eye contact, and 
slovenly dress with a beard.  He noted the veteran's 
extremely low voice and a demonstrated distinct pattern of 
psychomotor retardation.  He noted a flat affect, depressed 
mood, and a significant poverty of ideation, and slightly 
obtunded sensorium, perhaps stemming from medication.  He 
indicated limited orientation to time, but perhaps not to 
space.  His short-term memory was impaired.  The examiner 
diagnosed the veteran with dysthymia in addition to PTSD and 
assigned the veteran a GAF score of 40.  In closing, the 
examiner found the veteran incompetent, and possibly 
undergoing vascular dementia.  But the examiner noted no 
evidence of suicidal and homicidal ideations, and, though 
evidence of paranoia, noted no evidence of delusions.  

Subsequent VA examination reports likewise substantiate the 
veteran's deficient impairment.  An October 2002 VA examiner 
noted the veteran's complaints of intrusive thoughts, 
nightmares, avoidance, hypervigilance, and anger management.  
The examiner reported the veteran as demanding, irritable, 
loud, agitated, and angry.  She found his judgment and 
insight to be poor, and found the veteran's symptoms to be 
related to non-compliance with his medication treatment.  

On a positive note, the October 2002 examiner found no 
evidence of delusions, no suicidal or homicidal ideations, 
and found the veteran's thought process to be organized.  And 
she reported improved social functioning on the veteran's 
behalf - he had recently vacationed with his wife of 34 
years, and had become more active in church activities.   

The most recent VA examination report is dated in April 2005.  
The examiner noted review of the claims file.  The examiner 
noted the veteran's complaints of social isolation stemming 
from his inability to control his anger around people.  He 
complained of stress he experienced related to one daughter's 
marital problems and another daughter's complications from 
bipolar disorder.  He described his hypervigilance near his 
home caused by stresses related to Iraqi conflict.  He 
claimed increased flashbacks related to Vietnam service.  And 
the veteran claimed continued sleep disturbances.  

The examiner noted the veteran as poorly groomed and unkempt, 
with casual dress, eye contact as fair, hygiene as fair but 
unshaven, posture as poor, with restricted and non-responsive 
facial expressions.  The examiner noted the veteran's 
psychomotor aspect as diminished with poor gait, lethargic 
manner, low speech, sad mood, restricted and depressed 
affect, with anger in talking about Iraq.  He stated that the 
veteran was obsessed with Iraq, had intrusive memories of 
Vietnam, and experienced hallucinations related to his 
experiences there.  This examiner noted the veteran's insight 
as fair.  The examiner noted the veteran's physiological 
reactivity to his symptoms such as shaking.  He found the 
veteran with marked anger, marked hypervigilance, 
concentration difficulties, and extreme startle response.  
The examiner did however find the veteran oriented in three 
spheres, focused, goal-directed, and found his judgment to be 
good.  

The examiner diagnosed the veteran with major depression and 
panic disorder in addition to PTSD.  And he stated that the 
examination did not indicate any effort on the veteran's part 
to exaggerate his symptoms or to malinger.  The examiner 
found the veteran clearly more impaired than when the veteran 
first reported for treatment in 1999.  The examiner assigned 
the veteran a GAF score of 35 and stated that prognosis for 
improvement was marginal.  

The Board notes that records received from the Social 
Security Administration dated in 1999 reflect the veteran's 
complaints of social isolation, cognitive impairment, 
anxiety, nervousness, and depression.  And the Board notes 
that results from a May 2000 RO field investigation with the 
veteran's neighbors (designed to determine the extent of his 
claimed social isolation) did not contradict the veteran's 
claims to social isolation.  

As the evidence dated from January 26, 2000 is unchallenged 
by competent medical evidence, the Board finds an increased 
rating due from that date.  And the Board finds a 70 percent 
rating due from this date as the medical evidence supports 
the veteran's claim that his PTSD results in deficient 
judgment, thinking, appearance, mood, and social functioning.  
See 38 C.F.R. § 4.130, DC 9411.

The Board finds a 100 percent rating unwarranted, however, at 
any time during this appeal.  The veteran's impairment cannot 
be described as "total."  The record does not show the type 
of cognitive and behavioral impairment reserved for a 100 
percent evaluation.  The evidence indicates mental 
deterioration.  But the veteran is still able to think 
logically and coherently, is oriented, is not subject to 
persistent delusions or hallucinations, is not a danger to 
those around him (his family), and, as noted by the VA 
compensation examination reports, he responds well to 
medication when he follows medical instructions.  38 C.F.R. § 
4.130, DC 9411.

In summary, the Board finds staged ratings appropriate here.  
The Board finds a 50 percent rating warranted for moderate 
impairment until onset of the major impairment noted 
beginning on January 26, 2000.  From then on, the Board finds 
the 70 percent rating warranted.  See Fenderson, supra.  

The Board finds an extraschedular rating for PTSD unwarranted 
here as well.  Application of the regular schedular standards 
is found practicable for this disorder.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.


	
ORDER

1.	Entitlement to an evaluation in excess of 10 percent for 
fracture of the right (major) carpal navicular is denied.    

2.	Entitlement to an evaluation in excess of 20 percent for 
post operative right knee disorder is denied.    

3.	An initial rating in excess of 50 percent for service-
connected PTSD prior to January 26, 2000 is denied.  

4.	A rating of 70 percent for service-connected PTSD is 
granted beginning January 26, 2000, subject to the law and 
regulations controlling the award of monetary benefits.  

5.	A rating in excess of 70 percent for service-connected 
PTSD is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


